DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  “the first cross-sectional” is believed to be in error for --the first cross-sectional area--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “major portion” in claim 3 is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Major is a relative term, where applicant gives an example amount, “e.g., at least 60-70%)” in paragraph [0077] of the instant application, but does not define a range that encompasses the relative term major, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 10, 11, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte 2002/0027180.
	In regards to Independent Claim 1, Porte teaches an assembly (figure 2) for an aircraft propulsion system (figure 1), comprising: a nacelle inlet structure (16) with an internal cavity (18); and a nozzle (10, 12 and 30) configured to direct fluid into the internal cavity through a plurality of ports (34, 35, outlet of 12, and 28) that include a plurality of first ports (34, 35, outlet at 12) and a second port (28), the nozzle comprising a trunk conduit (10), a first branch conduit (12) and a second branch conduit (30); the first branch conduit and the second branch conduit fluidly coupled in parallel to the trunk conduit (12 and 30 branch from 10, such that flow only passes through 12 or 30), the first branch conduit comprising the plurality of first ports (ports 34, 35 and outlet of 12), and the second branch conduit comprising the second port (30 comprises port 28).
	Regarding Dependent Claim 4, Porte teaches that the first branch conduit (12) extends along a first branch centerline that is coaxial with a trunk centerline (line defined by flow arrow 20 in figure 3) of the trunk conduit at least at an interface between the first branch conduit and the trunk conduit (12 is coaxial with 20 before conduit 12 turns at the downstream end).
	Regarding Dependent Claim 5, Porte teaches the second branch conduit (30) extends along a second branch centerline (axis of 29) that is angularly offset from a trunk centerline of the trunk conduit by an angle at least at an interface between the second branch conduit and the trunk conduit (29 is at an angle to 20 as shown in figure 3).
Regarding Dependent Claim 10, Porte teaches that the nacelle inlet structure extends circumferentially around an axis (around central axis that would pass through engine in figure 1); and 19126485US01an angle between a centerline of one of the plurality of ports and a ray extending out from the axis is an acute angle (34 and 35 are obliquely oriented as shown in figures 5 and 7 and described in paragraph [0046]).
	Regarding Dependent Claim 11, Porte teaches that the nacelle inlet structure extends circumferentially around an axis (around central axis that would pass through engine in figure 1); and 19126485US01 an angle between a centerline of one of the plurality of ports and a ray extending out from the axis is a right angle (flow 20 shown exiting 12 in figure 5 is shown leaving at a 90 degree angle relative to a ray extending radially outward from the centerline, i.e. the flow exiting 12 flows circumferentially).
	Regarding Dependent Claim 13, Porte teaches that one of the plurality of ports has a different flow area than another one of the plurality of ports (34 and 35 shown having a smaller cross sectional area than exit from 12 in figure 5).
	Regarding Dependent Claim 15, Porte teaches that the first branch conduit includes a first quantity of the plurality of ports (3 ports, exit from 12, 34 and 35); and the second branch conduit (30) includes a second quantity of the plurality of ports (28) that is different than the first quantity of the plurality of ports (second has 1 port, first has 3 ports).
	In regards to Independent Claim 18, Porte teaches an assembly (figure 2) for an aircraft propulsion system (figure 1), comprising: an anti-icing system (figure 2) comprising a nozzle (10, 12, and 30) configured to direct fluid into a cavity through a plurality of ports (port exiting 12, 34, 35, and 28), the ports comprising a first port (exit of 12) and a second port (28); the nozzle comprising a trunk conduit (10 upstream of split between 10 and 30), a first branch conduit (10 and 12 downstream of branching with 30) and a second branch conduit (30), the first branch conduit and the second branch conduit each independently fluidly coupled to the trunk conduit (fluid lines 20 shown in figure 3); the first branch conduit comprising the first port (exit of 12 on first conduit), and a first branch centerline of the first branch conduit parallel with a trunk centerline of the trunk conduit at least at an interface between the first branch conduit and the trunk conduit (first conduit at 10 downstream of split from 30, as well as first portion of 12 are parallel with trunk of 10 upstream of 30); and the second branch conduit comprising the second port (30 has port 28).
Claims 1, 3, 6-9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnoebelen 2015/0086333.
	In regards to Independent Claim 1, Schnoebelen teaches an assembly (figure 4) for an aircraft propulsion system (paragraph [0001]), comprising: a nacelle inlet structure (310) with an internal cavity (340); and a nozzle (510) configured to direct fluid into the internal cavity through a plurality of ports (120, 130, 150, 160, wherein it is not claimed that all of the fluid originates in the trunk conduit of the nozzle) that include a plurality of first ports (150, 160) and a second port (120 or 130), the nozzle comprising a trunk conduit (143), a first branch conduit (first conduit in figure 1C below) and a second branch conduit (second conduit in figure 1C below); the first branch conduit and the second branch conduit fluidly coupled in parallel to the trunk conduit (first and second conduits receive flow that divide from trunk 143 in figure 1C below), the first branch conduit comprising the plurality of first ports (first conduit includes 150 and 160), and the second branch conduit comprising the second port (second conduit includes 120 / 130).

    PNG
    media_image1.png
    485
    531
    media_image1.png
    Greyscale

Figure 1C of Schnoebelen
	Regarding Dependent Claim 3, Schnoebelen teaches that the first branch conduit extends along a first branch centerline (centerline through orifice 132); the second branch conduit extends along a second branch centerline (centerline through orifice 122); and at least a first major portion of the first branch centerline is parallel with at least a second major portion of the second branch centerline (centerlines through 122 and 132 are parallel, where the relative term major is given an example of at least 60-70% in paragraph [0076] of the instant application, but is not defined as an explicit range, such that any portion can be a major portion).
	Regarding Dependent Claim 6, Schnoebelen teaches that the second branch conduit includes a first portion and a second portion (first portion extending radially upward and second portion extending from first portion towards orifice 122 in figure 1C above); the first portion connects the second portion to the trunk conduit (as described above); and the second portion is angularly offset from the first portion by an angle (second portion turns at an angle approaching 90 degrees from first portion in figure 1C above, where first portion is aligned with the trunk conduit, and the second portion is aligned with centerline through outlet 122).
	Regarding Dependent Claim 7, Schnoebelen teaches that the first branch conduit has a first longitudinal length; and the second branch conduit has a second longitudinal length that is less than the first longitudinal length (second conduit terminating at 122 shown with a shorter longitudinal length than first conduit terminating at 132 in figure 1C above as well as in figure 5, where the first conduit extends further longitudinally than the second conduit).
	Regarding Dependent Claim 8, Schnoebelen teaches that the nacelle inlet structure comprises an inner lip skin (inner portion of wall 320 at forward end of 320 in figure 4); and the second branch conduit is located radially between the first branch conduit and the inner lip skin relative to an axis of the nacelle inlet structure (as shown in figure 4, where second outer conduit is between inner conduit and inner wall of forward end of 320).
	In regards to Independent Claim 1 and Dependent Claim 9, Schnoebelen an assembly (figure 4) for an aircraft propulsion system (paragraph [0001]), comprising: a nacelle inlet structure (310) with an internal cavity (340); and a nozzle (510) configured to direct fluid into the internal cavity through a plurality of ports (120, 130, 150, 160, wherein it is not claimed that all of the fluid originates in the trunk conduit of the nozzle) that include a plurality of first ports (120, 130) and a second port (150 or 160), the nozzle comprising a trunk conduit (143), a first branch conduit (second conduit in figure 1C above) and a second branch conduit (first conduit in figure 1C above); the first branch conduit and the second branch conduit fluidly coupled in parallel to the trunk conduit (first and second conduits receive flow that divide from trunk 143 in figure 1C below), the first branch conduit comprising the plurality of first ports (first conduit includes 120 and 130), and the second branch conduit comprising the second port (second conduit includes 150 / 160), and that the first branch has a first cross-sectional area at a first interface between the first branch conduit and the trunk conduit (cross-section at interface between second conduit and trunk in figure 1C above); the second branch conduit has a second cross-sectional area at a second interface between the second branch conduit and the trunk conduit (cross-section at interface between first conduit and trunk in figure 1C above); and the first cross-sectional area is greater than the second cross-sectional area (cross-sectional area of second conduit greater than first conduit as shown in figure 1C above).  It is noted that this interpretation of the limitations switches the first and second conduits of Schnoebelen as compared to the first rejection of claim 1 of Schnoebelen above.
	Regarding Dependent Claim 16, Schnoebelen teaches that the second port is one of a plurality of second ports configured with the second branch conduit (ports 120 and 130).
	Regarding Dependent Claim 17, Schnoebelen teaches that a port centerline (centerline through 122) is not coincident with a second branch centerline of the second branch conduit (centerline through 122 is not coincident with the second branch centerline that extends from the trunk centerline prior to the second branch conduit turning towards port 122 in figure 1C above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte as applied to claim 1 above, and further in view of Vest 6,267,328.
	Regarding Dependent Claim 12, Porte teaches the inventio as claimed and discussed above.  However, Porte does not teach that each of the plurality of ports has an equal flow area.  Vest teaches using a nozzle (34 in figure 6) with a plurality of nozzles with the same exit area (outlets 44 all are the same as shown in figure 6).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the flow area of the plurality of ports of Porte equal, as taught by Vest, in order to prevent the formation of elevated temperature spots within the internal cavity (Col. 7, ll. 39-52).

Allowable Subject Matter
Claims 2, 14, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 2, that the first and second branch conduits extend to a first and second closed end; prior art fails to teach, in combination with the other limitations of dependent claim 14 and independent claim 19, a first quotient of the first distance divided by the first diameter is substantially equal to a second quotient of the second distance divided by the second diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741